Lewis, J.
The sale of mortgaged premises, under an order of seizure, must be executed in the same manner as sales under writs of fieri facias, issued by clerks of court after judgment.
Martin, J.
The acts of the Legislature of *133this territory, 1805, 25, § 9, 1805, 46, 1808, 15, which point out the mode of selling property taken under the writ of fieri facias, make no allusion to the orders of seizure of mortgaged premises, any further than recognizing the power of issuing them. It seems to me, therefore, that sales under the latter must be conducted in the same manner as they were before the passage of the act regulating sales under afieri facias. A different construction would give rise to a serious inconvenience, and in some degree to a violation of the constitution of the United States. For as in sales on a fieri facias, if the property does not bring a certain proportion of the appraised value, it must be sold on a credit of twelve months, under a mortgage—it would follow, if, on the order of seizure obtained on the mortgage, the property cannot be sold absolutely, the creditors would be legally compelled to take the property in discharge of the debt, at a certain proportion of the estimated value, or wait from year to year till somebody else should.